  Case 19-01058        Doc 1     Filed 12/30/19       Entered 12/30/19 16:03:37      Desc Main
                                    Document          Page 1 of 6


                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

       IN RE:                              )
                                           )                  CHAPTER 7 PROCEEDING
       NEDRA L. BREWSTER,                  )
                                           )
                         DEBTOR.           )                  CASE NO. 18-29724
       ___________________________________ )
                                           )
       PATRICK S. LAYNG,                   )                  ADVERSARY NO.
       UNITED STATES TRUSTEE,              )
                                           )
                         PLAINTIFF,        )
                                           )                  HON. JACK B. SCHMETTERER
                         vs.               )
                                           )
       NEDRA L. BREWSTER.,                 )
                                           )
                         DEFENDANT         )

                        COMPLAINT FOR REVOCATION OF DISCHARGE

       Patrick S. Layng, the United States Trustee for Region 11 (Plaintiff), by and through his

attorney, M. Gretchen Silver, requests that the Court enter judgment revoking the discharge of

Nedra L. Brewster (Defendant) pursuant to Sections 727(d)(1) of the Bankruptcy Code. The

United States Trustee respectfully states:

                                     JURISDICTION AND VENUE

       1.       Plaintiff is the duly appointed United States Trustee for the Northern District of

Illinois and is charged with supervising the administration of bankruptcy cases pursuant to Section

586 of Title 28.

       2.       Plaintiff’s principal place of business is within the Northern District of Illinois.

Pursuant to Sections 307 and 727(d) of the Bankruptcy Code, Plaintiff has standing to bring this

Complaint.
                                                  1
  Case 19-01058         Doc 1     Filed 12/30/19       Entered 12/30/19 16:03:37       Desc Main
                                     Document          Page 2 of 6


        3.      Defendant is the debtor in the underlying bankruptcy case.

        4.      Defendant’s address of record is 2515 W. Flournoy St., Chicago, IL 60612.

        5.      This Court has jurisdiction to hear and determine this adversary proceeding

pursuant to Section 157 of Title 28, IOP 15(a), and LR 40.3.1 of the United States District Court

for the Northern District of Illinois.

        6.      Venue in this Court is proper pursuant to 28 U.S.C. § 1409(a) and Internal

Operating Procedure 15(a) of the United States District Court for the Northern District of Illinois.

        7.      Plaintiff consents to entry of a final order or judgment by the Court in this adversary

proceeding.

        8.      Defendant has consented to the relief requested in this Complaint and has executed

a Waiver of Discharge (see Exhibit A).

                                             BACKGROUND

        I. The Bankruptcy Case and 341 First Meeting of Creditors

        9.      On October 23, 2018 (the Petition Date), Defendant filed a voluntary petition under

Chapter 7 of the Bankruptcy Code along with Schedules A/B, C, D, E/F, G, H, I, and J (collectively

the Schedules) and a Statement of Financial Affairs (the SOFA). Copies of the Petition, Schedules,

and SOFA are attached as Exhibit B.

        10.     Defendant was represented by Elise Harmening of The Semrad Law Firm, LLC in

her bankruptcy case.

        11.     Defendant signed the Petition, Schedules, and SOFA under penalty of perjury.

Specifically, Defendant declared under penalty of perjury that she read the Schedules and SOFA,

and that they are true and correct. Exhibit B.




                                                   2
  Case 19-01058         Doc 1     Filed 12/30/19       Entered 12/30/19 16:03:37   Desc Main
                                     Document          Page 3 of 6


       12.     On her Schedule A/B, question 33, “Claims against third parties, whether or not

you have filed a lawsuit or made a demand for payment” the Defendant disclosed that she had a

workers’ compensation claim with a value of $5,500.

       13.     On November 19, 2018, Defendant appeared for a Section 341 Meeting of Creditors

(the 341 Meeting).

       14.     After Chapter 7 Trustee Steven Radtke (the Trustee) administered the oath,

Defendant testified under penalty of perjury that she (a) reviewed all of the bankruptcy paperwork

with her attorney before it was filed with the Court and (b) her answers on the bankruptcy

paperwork are true and correct.

       15.     At the 341 Meeting, the Trustee asked: “Are you suing anybody right now?”

Defendant responded “No.”

       16.     At the 341 Meeting, the Trustee asked: “have you been injured or damaged in any

way that would give you the right to sue somebody even if you have not filed a case?” Defendant

responded “No.”

       17.     On her SOFA, question 9, “Within 1 year before you filed for bankruptcy, were

you a party in any lawsuit, court action, or administrative proceeding?” the Defendant listed one

lawsuit, Creditbox.com LLC v. Nedra Brewster, case number 2018-M1-121602.

       18.     On November 20, 2018, the Trustee filed his Report of No Distribution.

       19.     On January 22, 2019, the Defendant received her Discharge.

       20.     Defendant failed to disclose her pending lawsuit at the 341 Meeting. Specifically,

when questioned by the Trustee regarding whether she was suing anybody, the Defendant falsely

testified that she was not.




                                                   3
  Case 19-01058        Doc 1     Filed 12/30/19       Entered 12/30/19 16:03:37      Desc Main
                                    Document          Page 4 of 6




       II. Lawsuit

       21.     Upon information and belief, Defendant concealed her lawsuit with the intent to

hinder, delay, or defraud her creditors, and knowingly made false oaths to the Trustee at the 341

Meeting and on her sworn Schedules. Alternatively, Defendant acted with reckless disregard for

the truth by misrepresenting her pending lawsuit to the Trustee at her 341 meeting, as well as in

her Schedule B and SOFA, which she signed under oath.

       22.     On July 30, 2018, the Defendant filed a lawsuit in the Cook County Circuit Court

under case number 2018 L 008119 (“Case No. 18-8119”).

       23.     Case No. 18-8119 was filed less than three months before the Defendant’s

bankruptcy case.

       24.     Defendant appeared for a Section 341 Meeting on November 19, 2018, nearly 4

months after the Defendant filed Case No. 18-8119 and testified under oath that she was not

currently suing anybody and had no right to sue anybody.

       25.     From the Petition Date to the filing of the Complaint, Defendant did not amend her

sworn Schedules to reflect her lawsuit.

       III. Reopening of Defendant’s Bankruptcy Case

       26.     On or about October 30, 2019, Plaintiff received information regarding the

nondisclosure of the Defendant’s lawsuit.

       27.     After reviewing the audio recording of the November 19, 2018 341 Meeting,

Plaintiff learned that Defendant failed to disclose that she was suing somebody at the time she filed

her bankruptcy case.

       28.     On November 7, 2019, Defendant’s bankruptcy case was reopened



                                                  4
  Case 19-01058        Doc 1     Filed 12/30/19       Entered 12/30/19 16:03:37      Desc Main
                                    Document          Page 5 of 6


       29.      This Complaint to revoke Defendant’s discharge is timely under Section 727(e) of

the Bankruptcy Code. The deadline to file the complaint to revoke Defendant’s discharge is

January 22, 2020.

       30.      During his post-discharge review of Defendant’s bankruptcy case, Plaintiff learned

that Defendant’s sworn representations in her Schedules and at the 341 Meeting were materially

inaccurate in multiple respects. Specifically, Defendant falsely testified at the November 19, 2018

341 Meeting that she was not suing anybody and had no right to sue anybody.

       31.      Defendant’s concealment of her pending lawsuit from both creditors and the

Trustee and her false oaths in her Schedules and SOFA and at the 341 Meeting indicate that she

obtained her discharge through fraud.

       32.      Plaintiff had no knowledge of Defendant’s concealment of assets and false oaths

until after the entry of Defendant’s discharge on January 22, 2019.

         COUNT I – FALSE OATHS (SCHEDULES AND SOFA, 341 MEETING)
                          UNDER SECTION 727(d)(1)

       33.      Plaintiff realleges and incorporates herein the allegations contained in paragraphs

1 through 30.

       34.      Defendant, through her false testimony at the 341 Meeting, and her material

omissions of her lawsuit on her Schedule A/B and SOFA, knowingly and fraudulently made false

oaths in connection with his bankruptcy case.

       35.      Had Defendant’s false oaths concerning her lawsuit been known prior to the entry

of the discharge, the discharge could have been prevented under 11 U.S.C. § 727(a)(4)(A).

       36.      Plaintiff did not know of Defendant’s false oaths concerning her lawsuit until after

the entry of the discharge.




                                                  5
  Case 19-01058     Doc 1     Filed 12/30/19       Entered 12/30/19 16:03:37   Desc Main
                                 Document          Page 6 of 6


      WHEREFORE, Plaintiff respectfully asks the Court to enter an order:

      (a)    finding Defendant knowingly and fraudulently made false oaths in connection with
             this bankruptcy case;

      (b)    revoking Defendant’s discharge pursuant to 11 U.S.C. § 727(d)(1); and

      (c)    granting such other and further relief as the Court deems just.

                                                    RESPECTFULLY SUBMITTED:

                                                    PATRICK S. LAYNG
                                                    UNITED STATES TRUSTEE


DATED: December 30, 2019                       By: /s/ M. Gretchen Silver
                                                  M. Gretchen Silver, Attorney
                                                  OFFICE OF THE U.S. TRUSTEE
                                                  219 S. Dearborn, Room 873
                                                  Chicago, Illinois 60604
                                                  (312) 353-5054




                                               6
